  8:20-cv-00239-RGK-PRSE Doc # 20 Filed: 12/22/20 Page 1 of 2 - Page ID # 56




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

JOHN K. WALTON,

                    Plaintiff,                              8:20CV239

       vs.
                                                             ORDER
MICHAEL MYERS, Director, Official
Capacity;   WEST, Captain, Official
Capacity; DOOLEY, Officer, Official
Capacity; SHARMAN, Officer, Official
Capacity; "RED", Medication Nurse;
SULLIVAN, LT; and MOSS, SGT;

                    Defendants.


JOHN K. WALTON,

                    Plaintiff,                              8:20CV249

       vs.
                                                             ORDER
MICHAEL MYERS, Director; WEST,
Captain; BENES, Sgt; and MCNEIL, Co
II;

                    Defendants.


       Plaintiff, who advised he is no longer incarcerated, filed a Motion for Leave
to Proceed in Forma Pauperis. Upon review of Plaintiff=s motion, the court finds that
Plaintiff is financially eligible to proceed in forma pauperis as a non-prisoner.

      IT IS THEREFORE ORDERED that:
  8:20-cv-00239-RGK-PRSE Doc # 20 Filed: 12/22/20 Page 2 of 2 - Page ID # 57




       1.    Plaintiff is granted leave to proceed in forma pauperis as a non-prisoner.
Filing 19 in 8:20CV239 and Filing 20 in 8:20CV249 are granted.

       2.     The clerk of the court is directed to update the court’s records to reflect
Plaintiff is no longer liable for the remaining balance of the filing fee.

      Dated this 22nd day of December, 2020.

                                               BY THE COURT:


                                               Richard G. Kopf
                                               Senior United States District Judge




                                           2
